EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Thomas Ham (Registration# 43654) based on the interview conducted on 4 February 2022 as follows:
(currently amended) A method for managing space in storage object structures stored in a storage system, the method comprising:
managing a storage object in a storage object structure in the storage system by storing virtual physical block addresses for data of the storage object in nodes of a first B tree structure;
writing metadata of the nodes of the first B tree structure in the storage object structure at physical locations in the storage system that correspond to first real physical block addresses for the metadata of the nodes of the first B tree structure, wherein the first real physical block addresses are exclusively stored in a second B tree structure,, and wherein the virtual physical block addresses for the metadata of the nodes of the first B tree structure are input to the second B tree structure as logical physical block addresses to determine the first real physical block addresses for the metadata of the nodes of the first B tree structure; and
writing the data of the storage object in the storage object structure at physical locations in the storage system that correspond to second real physical block addresses for the data of the storage object, wherein the second real physical block addresses are exclusively stored in a third B tree structure,, and wherein the virtual physical block addresses for the data of the storage object are input to the third B tree structure as logical physical block addresses to determine the second real physical block addresses for the data of the storage object.

(canceled).

(canceled).

(previously presented) The method of claim 1, wherein both the data of the storage object and the metadata of the nodes of the first B tree structure are written in a common section of the storage object structure.

(currently amended) The method of claim 4, wherein the data of the storage object and the metadata of the nodes of the first B tree structure are written in the common section of the storage object structure with free lists for the data and the metadata.

(original) The method of claim 4, wherein the storage object structure includes a superblock section, an archive section and a log section.

(previously presented) The method of claim 1, wherein the first B tree structure is a copy-on-write B+ tree structure.

(original) The method of claim 1, wherein the storage object is a namespace object of a virtual machine or a virtual disk object of the virtual machine.

(currently amended) A non-transitory computer-readable storage medium containing program instructions for managing space in storage object structures stored in a storage system, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to perform steps comprising:
managing a storage object in a storage object structure in the storage system by storing virtual physical block addresses for data of the storage object in nodes of a first B tree structure;
writing metadata of the nodes of the first B tree structure in the storage object structure at physical locations in the storage system that correspond to first real physical block addresses for the metadata of the nodes of the first B tree structure, wherein the first real physical block addresses are exclusively stored in a second B tree structure,, and wherein the virtual physical block addresses for the metadata of the nodes of the first B tree structure are input to the second B tree structure as logical physical block addresses to determine the first real physical block addresses for the metadata of the nodes of the first B tree structure; and
writing the data of the storage object in the storage object structure at physical locations in the storage system that correspond to second real physical block addresses for the data of the storage object, wherein the second real physical block addresses are exclusively stored in a third B tree structure,, and wherein the virtual physical block addresses for the data of the storage object are input to the third B tree structure as logical physical block addresses to determine the second real physical block addresses for the data of the storage object.
	
(canceled).

(canceled).

(previously presented) The computer-readable storage medium of claim 9, wherein both the data of the storage object and the metadata of the nodes of the first B tree structure are written in a common section of the storage object structure.

(currently amended) The computer-readable storage medium of claim 12, wherein the data of the storage object and the metadata of the nodes of the first B tree structure are written in the common section of the storage object structure with free lists for the data and the metadata.

(original) The computer-readable storage medium of claim 12, wherein the storage object structure includes a superblock section, an archive section and a log section.

(previously presented) The computer-readable storage medium of claim 9, wherein the first B tree structure is a copy-on-write B+ tree structure.

(original) The computer-readable storage medium of claim 9, wherein the storage object is a namespace object of a virtual machine or a virtual disk object of the virtual machine.

(currently amended) A computer system comprising:
a storage system having computer data storage devices to store at least one storage object structure;
memory; and
a processor configured to:
manage a storage object in a storage object structure in the storage system by storing virtual physical block addresses for data of the storage object in nodes of a first B tree structure;
write metadata of the nodes of the first B tree structure in the storage object structure at physical locations in the storage system that correspond to first real physical block addresses for the metadata of the nodes of the first B tree structure, wherein the first real physical block addresses are exclusively stored in a second B tree structure,, and wherein the virtual physical block addresses for the metadata of the nodes of the first B tree structure are input to the second B tree structure as logical physical block addresses to determine the first real physical block addresses for the metadata of the nodes of the first B tree structure; and
write the data of the storage object in the storage object structure at physical locations in the storage system that correspond to second real physical block addresses for the data of the storage object, wherein the second real physical block addresses are exclusively , and wherein the virtual physical block addresses for the data of the storage object are input to the third B tree structure as logical physical block addresses to determine the second real physical block addresses for the data of the storage object.

(canceled).

(canceled).

20. 	(currently amended) The computer system of claim 17, wherein the data of the storage object and the metadata of the nodes of the first B tree structure are written in a the data and the metadata.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “metadata of the nodes of the first B tree structure in the storage object structure at physical locations in the storage system that correspond to first real physical block addresses for the metadata of the nodes of the first B tree structure, wherein the first real physical block addresses are exclusively stored in a second B tree structure” and “the data of the storage object in the storage object structure at physical locations in the storage system that correspond to second real physical block addresses for the data of the storage object, wherein the second real physical block addresses are exclusively stored in a third B tree structure” in combination with other claim limitations set forth in respective independent claims 1, 9 and 17 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAISHALI SHAH/Primary Examiner, Art Unit 2156